                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


LADONESTY FOWLKES,

                   Plaintiff,
                                                   Case No. 19-cv-1648-pp
      v.

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S AMENDED MOTION FOR LEAVE TO
     PROCEED WITHOUT PREPAYING THE FILING FEE (DKT. NO. 6)


      The plaintiff, who is representing himself, has filed a complaint seeking

judicial review of a final administrative decision denying his claim for disability

insurance benefits under the Social Security Act. Dkt. No. 1. He also filed a

motion for leave to proceed without prepaying the filing fee. Dkt. No. 2. On

November 19, 2019, the court issued an order directing the plaintiff to file an

amended complaint and request to proceed without prepaying the filing fee

because the plaintiff had not used this court’s standard forms. The plaintiff

filed his amended complaint, dkt. no. 5, and his amended request to proceed

without prepaying the filing fee, dkt. no. 6.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).



                                         1
      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that he is not employed, he is married, and he has five children he is either

responsible for supporting or for whom he owes back child support; he pays

$215 per month for these obligations. Dkt. No. 6 at 1. The only income listed

by the plaintiff is $1,600 per month in wages or salary earned by his spouse.

Id. at 2. Against this income, the plaintiff lists $1,100 in monthly expenses

($400 rent, $100 alimony/child-support, $200 health care, $250 food, $150

phones). Id. at 2. The plaintiff owns a 2004 Cadillac worth approximately

$2,000, he does not own any other property of value, and he has no cash on

hand or in a checking or savings account. Id. at 3-4. The plaintiff states, “Have

been disabled since 2016 and unable to work or even drive a car.” Id. at 4. The

plaintiff has demonstrated that he cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

                                          2
      The plaintiff’s amended complaint—this court’s standard form—indicates

that he was denied benefits by the Commissioner of Social Security, that he

was disabled during the time period included in this case, and that he believes

the Commissioner’s unfavorable conclusions and findings of fact in denying

benefits are not supported by substantial evidence and/or are contrary to law

and regulation. Dkt. No. 5 at 3. At this early stage in the case, and based on

the information in the plaintiff’s complaint, the court concludes that there may

be a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s amended motion for leave to proceed

without prepaying the filing fee. Dkt. No. 6.

      Dated in Milwaukee, Wisconsin this 6th day of December, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         3
